Case: 19-1855      Document: 00713616904                 Filed: 05/21/2020         Pages: 15   (1 of 19)




                                          In the

                United States Court of Appeals
                            For the Seventh Circuit
                                ____________________
         No. 19-1855
         GABRIELLA SILER, et al.,
                                                          Plaintiffs-Appellants,
                                            v.

         CITY OF KENOSHA, et al.,
                                                         Defendants-Appellees.
                                ____________________

                   Appeal from the United States District Court for the
                               Eastern District of Wisconsin.
                   No. 2:17-cv-01324 — David E. Jones, Magistrate Judge.
                                ____________________

                ARGUED NOVEMBER 8, 2019 — DECIDED APRIL 29, 2020
                           ____________________

            Before RIPPLE, ROVNER, and SYKES, Circuit Judges.
             RIPPLE, Circuit Judge. Aaron Siler’s estate and his daugh-
         ter, Gabriella (collectively, “Ms. Siler”), brought this action
         in the district court against Officer Paul “Pablo” Torres (“Of-
         ficer Torres”). Predicating their claims on 42 U.S.C. § 1983,
         they alleged that Officer Torres employed unconstitutionally
         excessive force when he shot and killed Mr. Siler. This con-
         frontation took place after Officer Torres, following the or-
         ders of his dispatch, had attempted to apprehend Mr. Siler.
Case: 19-1855     Document: 00713616904                     Filed: 05/21/2020           Pages: 15   (2 of 19)




         2                                                            No. 19-1855

         Ignoring the Officer’s orders, Mr. Siler ran and eventually
         sought cover in a garage where Officer Torres, who had giv-
         en chase, confronted him.
             Ms. Siler also sought relief from the City of Kenosha pur-
         suant to Monell v. Department of Social Services, 436 U.S. 658
         (1978). The district court granted the defendants’ motion to
         bifurcate the trial on the unreasonable force claim against
         Officer Torres from trial on the Monell claims against the
         City of Kenosha.
             Addressing first the claim against Officer Torres, the dis-
         trict court granted Officer Torres’s motion for summary
         judgment on the ground of qualified immunity. It held that a
         genuine issue of triable fact prevented it from determining
         whether Officer Torres violated the Constitution. The court
         determined, however, that, at the time the Officer acted,
         there was no clear legal precedent that forbade his acting as
         he did. Invoking Rule 54(b) of the Federal Rules of Civil Pro-
         cedure, the court then directed entry of a final judgment on
         its summary judgment decision in favor of Officer Torres.
         There has been no final judgment with respect to Ms. Siler’s
                                                        1
         claims against the City of Kenosha. The plaintiffs timely
         filed their notice of appeal.


         1 Ms. Siler contends that the district court abused its discretion in grant-
         ing the motion to bifurcate the claims against Officer Torres and against
         the City of Kenosha. We lack jurisdiction to review the district court’s
         order bifurcating the trial. In Ms. Siler’s view, the appeal of the final
         judgment, that is, the grant of summary judgment on the excessive force
         claim, allows for appeal of the bifurcation order. Ms. Siler contends that
         appealing the final judgment “brings up for review” all earlier rulings of
         the district court that are adverse to the appellant, “except those that
                                                                     (continued … )
Case: 19-1855     Document: 00713616904                     Filed: 05/21/2020             Pages: 15   (3 of 19)




         No. 19-1855                                                                 3

             The district court properly granted summary judgment
         to Officer Torres. On the first prong of the qualified immuni-
         ty inquiry, however, we respectfully part company with the
         district court and hold, as a matter of law, that Of-
         ficer Torres’s action conformed to constitutional standards.
         On this basis, we affirm the grant of summary judgment.
                                               I.
                                    BACKGROUND
             On March 14, 2015, at approximately 9:35 a.m., Of-
         ficer Torres of the Kenosha Police Department was on vehi-
         cle patrol when he received a call from dispatch requesting

         ( … continued)
         have become moot.” App. R.23 at 3 (quoting LeBlang Motors, Ltd. v. Sub-
         aru of Am., Inc., 148 F.3d 680, 689 (7th Cir. 1998)).
              The bifurcation order is neither a final judgment that can be ap-
         pealed, nor an earlier ruling that is “brought up” by the appeal of a final
         judgment. Our appellate jurisdiction is limited to appeals from a final
         decision of a district court. 28 U.S.C. § 1291; United States v. Henderson,
         915 F.3d 1127, 1130 (7th Cir. 2019). “[A] decision is final for the purpose
         of § 1291 if it ends the litigation on the merits and leaves nothing for the
         district court to do but execute the judgment.” Baltimore Orioles, Inc. v.
         Major League Baseball Players Ass’n, 805 F.2d 663, 666 (7th Cir. 1986). By
         contrast, “‘[a] separate trial order under Rule 42(b) is interlocutory and
         non-appealable.’” Gaffney v. Riverboat Servs. of Ind., Inc., 451 F.3d 424, 442
         (7th Cir. 2006) (quoting Reinholdson v. Minnesota, 346 F.3d 847, 850 (8th
         Cir. 2003)). “It is settled” that “[s]uch orders are appealable only by certi-
         fication and permission under 28 U.S.C. § 1292(b) or if they fall within
         the ‘collateral order’ doctrine.” Helene Curtis Indus., Inc. v. Church &
         Dwight Co., Inc., 560 F.2d 1325, 1335 (7th Cir. 1977) (emphasis added) (ci-
         tations omitted). Because neither of those circumstances is present here,
         we do not have jurisdiction to review the district court’s bifurcation rul-
         ing.
Case: 19-1855       Document: 00713616904         Filed: 05/21/2020       Pages: 15   (4 of 19)




         4                                                No. 19-1855

         assistance apprehending Mr. Siler. The dispatcher told Of-
         ficer Torres that there was a warrant for Mr. Siler for stran-
         gulation and suffocation. From the information provided,
         Officer Torres also understood that Mr. Siler had taken a ve-
         hicle without consent and was known to have violent
         tendencies. As it turned out, Mr. Siler did not have a warrant
         for strangulation and suffocation; instead, he was wanted for
         violating probation and parole. Officer Torres was not aware
         of the error at the time.
             When Officer Torres spotted Mr. Siler driving through an
         intersection, he activated his emergency lights and siren.
         Mr. Siler did not stop. Instead, with Officer Torres in pur-
         suit, he made several quick turns onto residential side
         streets, ignoring traffic signs and speed limits. The chase,
         which lasted roughly three minutes, ended when Mr. Siler
         crashed his car into a tree, sideswiped another vehicle, and
         fled on foot.
            Officer Torres left his car and pursued Mr. Siler. At the
         time, Officer Torres was forty-two years old, stood five feet
         and seven inches tall, and weighed 155 pounds; Mr. Siler
         was twenty-six years old, six feet and four inches tall, and
         243 pounds. The Officer yelled commands at Mr. Siler, in-
                                                            2
         cluding “stop,” “police,” and “get on the ground.” Mr. Siler
         did not obey.
             At one point during the foot chase, Mr. Siler outran Of-
         ficer Torres, and Officer Torres momentarily lost sight of
         him. Catching sight of him again, Officer Torres renewed the
         pursuit and followed him into a garage of an auto body re-

         2   R.64 ¶ 34.
Case: 19-1855   Document: 00713616904           Filed: 05/21/2020       Pages: 15   (5 of 19)




         No. 19-1855                                                5

         pair shop. Juan Carlos Salinas was standing near the en-
         trance to the garage. His brother, Antonio Salinas Jaimes,
         was inside. As Officer Torres approached the entrance, Sa-
         linas gestured as if to indicate that Mr. Siler was inside.
         When Officer Torres entered the garage, he saw Jaimes hold-
         ing a baseball bat.
            The following diagram shows an approximate overhead
         view of the garage.
Case: 19-1855        Document: 00713616904       Filed: 05/21/2020       Pages: 15   (6 of 19)




         6                                               No. 19-1855




                                                                     3



         3   R.48-3 at 1 (Torres Decl. Ex. C).
Case: 19-1855          Document: 00713616904       Filed: 05/21/2020       Pages: 15   (7 of 19)




         No. 19-1855                                                   7

             An SUV is shown parked at an angle inside the garage,
         facing away from the open garage door. The notation on the
         driver side indicates Officer Torres’s approximate location;
         the “X” on the passenger side indicates Mr. Siler’s approxi-
         mate location.
            When Officer Torres entered the garage, Mr. Siler was
         hiding in a back room. Officer Torres yelled, “[W]here is he
                4
         at?” Jaimes responded that Mr. Siler was in the back room.
         Officer Torres called several times for Mr. Siler to come out
         from the back room. Mr. Siler exited the back room and at-
         tempted to flee the garage through the open garage door,
         but Officer Torres, who was standing in the open doorway,
         blocked the exit. Mr. Siler moved to the passenger side of the
         SUV.
             The sequence of events that occurred next lasted less
         than thirty seconds. Officer Torres moved to the driver side
         of the SUV and yelled at Mr. Siler to get on the ground. Of-
         ficer Torres and Mr. Siler were positioned on opposite sides
         of the SUV. Mr. Siler was on the passenger side, between the
         vehicle and the wall of the garage. Officer Torres was on the
         driver side. Salinas and Jaimes were somewhere behind the
         Officer.
                Officer Torres and Mr. Siler then began to move in “cat
                            5
         and mouse” fashion along their respective sides of the SUV:
         if Officer Torres moved to the front-driver side of the SUV,
         Mr. Siler moved to the back-passenger side; if Officer Torres


         4 R.64     ¶ 57.
         5   Id. at ¶ 61.
Case: 19-1855         Document: 00713616904       Filed: 05/21/2020        Pages: 15   (8 of 19)




         8                                                 No. 19-1855

         moved to the back-driver side, Mr. Siler moved to the
         front-passenger side. The garage door toward the back of the
         SUV remained open throughout the “cat and mouse” ex-
         change. Mr. Siler had an unobstructed path to his left that
         led to the open garage door.
            By this time, Officer Torres had his service revolver out
         and he pointed it at Mr. Siler. Officer Torres ordered
         Mr. Siler to the ground. Mr. Siler refused, responding, “fuck
                                        6
         you,” “no,” and “shoot me.” Officer Torres observed that
         Mr. Siler began looking down at the ground and then up at
         Officer Torres. Officer Torres could not see Mr. Siler’s hands.
         Mr. Siler bent over and, when he stood up, Officer Torres
         saw a black cylindrical object pressed against Mr. Siler’s
         forearm. Officer Torres yelled at Mr. Siler to “drop it” and
         “get to the ground,” to which Mr. Siler again responded,
                                              7
         “fuck you,” “no,” and “shoot me.” Officer Torres still could
         not see Mr. Siler’s hands.
             The parties dispute the precise details of Mr. Siler’s next
         action. Ms. Siler contends that Mr. Siler left the side of the
         vehicle and went into the back room to pick up a plastic
         bucket. Officer Torres contends that he did not see Mr. Siler
         leave the side of the vehicle and did not see a plastic bucket
         prior to the shooting. Officer Torres states, and Ms. Siler
         does not dispute, that he saw Mr. Siler bend down a second
         time at the side of the vehicle and make another grabbing
         motion. Viewing the facts in the light most favorable to
         Ms. Siler, we draw the inference that Mr. Siler went to the

         6   Id. at ¶ 72.
         7   Id. at ¶¶ 77–78.
Case: 19-1855    Document: 00713616904              Filed: 05/21/2020        Pages: 15   (9 of 19)




         No. 19-1855                                                    9

         back room and picked up a bucket. What is undisputed is
         that just before the shooting, Officer Torres still could not see
         Mr. Siler’s hands.
            While on the passenger side of the SUV, Mr. Siler made a
         step to the right, toward the front of the vehicle and in the
         opposite direction of the open garage door. There were ap-
         proximately ten to twelve feet between the two men. When
         Mr. Siler stepped to the right, Officer Torres began shooting
         at Mr. Siler, firing seven times successively without pausing
         between shots. Six bullets struck Mr. Siler’s upper torso.
         Mr. Siler died from gunshot wounds.
                                        II.
                                 DISCUSSION
             The basic principles that govern our analysis are well es-
         tablished. “A police officer’s use of deadly force constitutes a
         seizure within the meaning of the Fourth Amendment, and
         therefore it must be reasonable.” Scott v. Edinburg, 346 F.3d
         752, 755 (7th Cir. 2003). Ms. Siler claims that Officer Torres’s
         use of deadly force was unreasonable, and thus, unconstitu-
         tional. She correctly invokes 42 U.S.C. § 1983 as the predicate
         for her cause of action. This section provides a cause of ac-
         tion against public officers who violate the rights of individ-
         uals. See Weinmann v. McClone, 787 F.3d 444, 447 (7th Cir.
         2015).
             Officer Torres has raised a defense of qualified immuni-
         ty, which “protects government officials ‘from liability for
         civil damages insofar as their conduct does not violate clear-
         ly established statutory or constitutional rights of which a
         reasonable person would have known.’” Id. (quoting Harlow
         v. Fitzgerald, 457 U.S. 800, 818 (1982)). Thus, to prevail,
Case: 19-1855        Document: 00713616904                Filed: 05/21/2020     Pages: 15   (10 of 19)




         10                                                       No. 19-1855

         Ms. Siler must carry the burden of proof to show: (1) that Of-
         ficer Torres’s use of deadly force was objectively unreasona-
         ble and therefore a constitutional violation, and (2) that Of-
         ficer Torres violated a clearly established right such that he
         was “on notice that his conduct would be clearly unlawful.”
         Saucier v. Katz, 533 U.S. 194, 201–02 (2001). If Ms. Siler cannot
         establish that Officer Torres violated a clearly established
         right, he is entitled to qualified immunity even if he em-
         ployed unreasonable force. See Mullenix v. Luna, 136 S. Ct.
         305, 308 (2015) (explaining that qualified immunity protects
         officers except those who are plainly incompetent or those
         who knowingly violate the law).
               Although Saucier instructed us to consider these two
                                                                         8
         questions in the sequence set forth in that opinion’s text, the
         Supreme Court has since loosened this requirement. We
         now have the discretion to “decid[e] which of the two
         prongs of the qualified immunity analysis should be ad-
         dressed first in light of the circumstances in the particular
         case at hand.” Pearson v. Callahan, 555 U.S. 223, 236 (2009).
         Nonetheless, the Court also reminded us that “the Saucier
         procedure ‘is often beneficial’ because it ‘promotes the de-
         velopment of constitutional precedent.’” Plumhoff v. Rickard,
         572 U.S. 765, 774 (2014) (quoting Pearson, 555 U.S. at 236). In
         the case before us, we believe that our obligation to provide
         further guidance to the bench and bar and to the law en-
         forcement community counsels that we employ the Saucier
         sequential protocol and address the merits of the constitu-
         tional question presented.


         8   Saucier v. Katz, 533 U.S. 194, 200 (2001).
Case: 19-1855    Document: 00713616904             Filed: 05/21/2020        Pages: 15   (11 of 19)




         No. 19-1855                                                   11

             The Fourth Amendment protects individuals from law
         enforcement officers’ unreasonable use of deadly force in ef-
         fecting an arrest. In Tennessee v. Garner, 471 U.S. 1, 7 (1985),
         the Supreme Court stated this basic principle bluntly: “there
         can be no question that apprehension by the use of deadly
         force is a seizure subject to the reasonableness requirement
         of the Fourth Amendment.” “Determining whether the force
         used to effect a particular seizure is ‘reasonable’ under the
         Fourth Amendment requires a careful balancing of ‘the na-
         ture and quality of the intrusion on the individual’s Fourth
         Amendment interests’ against the countervailing govern-
         mental interests at stake.” Graham v. Connor, 490 U.S. 386,
         396 (1989) (quoting Garner, 471 U.S. at 8). In making this de-
         termination, we must consider “the facts and circumstances
         of each particular case, including the severity of the crime at
         issue, whether the suspect poses an immediate threat to the
         safety of the officers or others, and whether he is actively re-
         sisting arrest or attempting to evade arrest by flight.” Id.
         However, there can be no question that “[d]eadly force may
         be used if the officer has probable cause to believe that the
         armed suspect (1) ‘poses a threat of serious physical harm,
         either to the officer or to others,’ or (2) ‘committed a crime
         involving the infliction or threatened infliction of serious
         physical harm’ and is about to escape.” Muhammed v. City of
         Chicago, 316 F.3d 680, 683 (7th Cir. 2002) (quoting Garner, 471
         U.S. at 11–12).
            The principle established in Garner and applied in Mu-
         hammed establishes an objective standard. See Graham, 490
         U.S. at 396. We assess the totality of the circumstances “from
         the perspective of a reasonable officer on the scene.” Id. This
         perspective is critical. “[A] court must consider the amount
         and quality of the information known to the officer at the
Case: 19-1855     Document: 00713616904                     Filed: 05/21/2020            Pages: 15   (12 of 19)




         12                                                            No. 19-1855

         time.” Burton v. City of Zion, 901 F.3d 772, 780 (7th Cir. 2018)
         (internal quotation marks omitted). In seeking to understand
         the perspective of the officer on the scene, we must consider:
         the information known to the officer at the time of the en-
         counter; the duration of the encounter; the level of duress
         involved; “and the need to make split-second decisions un-
         der intense, dangerous, uncertain, and rapidly changing cir-
         cumstances.” Horton v. Pobjecky, 883 F.3d 941, 950 (7th Cir.
         2018); see also Graham, 490 U.S. at 396–97. Law enforcement
         officers on the scene do not have the luxury of knowing the
         facts as they are known to us, with all the benefit of hind-
         sight, discovery, and careful analysis. Officers must act rea-
         sonably based on the information they have. We must al-
         ways keep in mind that encounters in the field require offic-
         ers to make split-second decisions of enormous consequence.
         If a reasonable officer in Officer Torres’s shoes would have
         believed that Mr. Siler posed an imminent threat of serious
         physical harm, or that he had committed a crime involving
         serious physical harm and was about to escape, the Officer’s
         use of force was reasonable. See Garner, 471 U.S. at 11.
             The obligation to consider the totality of the circumstanc-
         es in these cases often makes resort to summary judgment
                           9
         inappropriate. Nevertheless, if a careful examination of the
         papers reveals that the material facts are undisputed, and if a


         9 SeeAbdullahi v. City of Madison, 423 F.3d 763, 773 (7th Cir. 2005) (observ-
         ing that because “the Graham reasonableness inquiry nearly always re-
         quires a jury to sift through disputed factual contentions, and to draw
         inferences therefrom … summary judgment or judgment as a matter of
         law in excessive force cases should be granted sparingly”) (internal quo-
         tation marks omitted).
Case: 19-1855     Document: 00713616904                   Filed: 05/21/2020           Pages: 15   (13 of 19)




         No. 19-1855                                                            13

         court draws all inferences from those facts in favor of the
         nonmovant, reasonableness is a pure question of law. See
         Scott v. Harris, 550 U.S. 372, 381 n.8 (2007). Of course, when
         material facts are disputed, a jury must resolve those disputes
         and determine whether the officer acted reasonably. See Cy-
         rus v. Town of Mukwonago, 624 F.3d 856, 862 (7th Cir. 2010).
         Indeed, in Cyrus, we noted that “summary judgment is often
         inappropriate in excessive-force cases because the evidence
         surrounding the officer’s use of force is often susceptible of
         different interpretations,” particularly where “the one
         against whom force was used has died, because the witness
         most likely to contradict the officer’s testimony—the vic-
         tim—cannot testify.” Id. On the other hand, we may consider
         reasonableness as a matter of law when there are sufficient
         undisputed material facts to draw a conclusion. See Dawson
         v. Brown, 803 F.3d 829, 833 (7th Cir. 2015).
             With these principles in mind, we now turn to the record
         before us. Our examination of that record confirms, as
         Ms. Siler maintains, that there is a dispute between the par-
         ties as to whether Mr. Siler left the side of the SUV and went
         to a nearby room to retrieve a bucket. We therefore must as-
         sume, for purposes of summary judgment, that this event
         did take place and draw all reasonable inferences in favor of
         Ms. Siler. Even if we do so, however, our temporal focus
         must remain on what Officer Torres knew at the time he shot
                    10
         Mr. Siler. At that time, it is undisputed that Mr. Siler, ignor-


         10 Ms. Siler does not dispute that Officer Torres was entitled to consider
         all the information that had been conveyed by the dispatcher, even
         though, unknown to him, some of that information was erroneous. Nor
         would such an argument be meritorious. “Knowledge of facts and cir-
                                                                    (continued … )
Case: 19-1855     Document: 00713616904                     Filed: 05/21/2020            Pages: 15   (14 of 19)




         14                                                            No. 19-1855

         ing the possibility of escape through the open garage door
         just past the rear of the SUV, had defied belligerently Of-
         ficer Torres’s command by daring the Officer to shoot him.
         Then, while holding something in his hand—recall that Of-
         ficer Torres could not see Mr. Siler’s hands—he stepped in
         the direction of the Officer. From the Officer’s perspective,
         Mr. Siler was a significantly larger and younger man who
         had a reputation for physical violence. He had refused every
         opportunity to surrender during the chase, and, critically,
         had decided to change the status quo of a standoff. Despite
         the fact that the Officer had his service revolver in his hand,
         Mr. Siler chose to become the aggressor. To Officer Torres,
         the possibility of being overcome, or at the very least dis-
         armed, was a real one. To have someone in Mr. Siler’s ag-
         gressive state of mind—recall that Mr. Siler had just dared
         the Officer to shoot him—gain possession of the service re-
         volver and be able to use it against the Officer or the two by-
         standers in the garage was, to put it mildly, an unacceptable
         outcome. The Officer had the right to protect himself and the
         bystanders through the use of deadly force. “‘[W]hen an of-
         ficer believes that a suspect’s actions [place] him, his partner,
         or those in the immediate vicinity in imminent danger of


         ( … continued)
         cumstances gained after the fact … has no place in the … post-hoc analy-
         sis of the reasonableness of the actor’s judgment.” Sherrod v. Berry, 856
         F.2d 802, 805 (7th Cir. 1988). See Horton v. Pobjecky, 883 F.3d 941, 951 (7th
         Cir. 2018) (observing that “we may not consider the fact that it turned
         out Michael was unarmed because Pobjecky did not know that, and had
         no reasonable way to know that, at the time”). At the time he received
         the information from dispatch, Officer Torres had no reasonable way to
         know that it was inaccurate.
Case: 19-1855    Document: 00713616904              Filed: 05/21/2020        Pages: 15   (15 of 19)




         No. 19-1855                                                    15

         death or serious bodily injury, the officer can reasonably ex-
         ercise the use of deadly force.’” Muhammed, 316 F.3d at 683
         (alteration in original) (quoting Sherrod v. Berry, 856 F.2d 802,
         805 (7th Cir. 1988)). Because his use of force was reasonable,
         Officer Torres did not violate Mr. Siler’s Fourth Amendment
         rights.
            Because there was no violation of Mr. Siler’s Fourth
         Amendment rights, the City of Kenosha could not have in-
         curred any liability under the Monell doctrine.
            The judgment of the district court is affirmed.
                                                              AFFIRMED
     Case: 19-1855                  Document: 00713616905            Filed: 05/21/2020        Pages: 1   (16 of 19)



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                      Phone: (312) 435-5850
             Chicago, Illinois 60604                                            www.ca7.uscourts.gov




                                                    FINAL JUDGMENT
 April 29, 2020


    Before:                             KENNETH F. RIPPLE, Circuit Judge
                                        ILANA DIAMOND ROVNER, Circuit Judge
                                        DIANE S. SYKES, Circuit Judge




                                         GABRIELLA SILER, et al.,
                                         Plaintiffs - Appellants

 No. 19-1855                             v.

                                         CITY OF KENOSHA, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 2:17-cv-01324-DEJ
 Eastern District of Wisconsin
 Magistrate Judge David E. Jones



The judgment of the District Court is AFFIRMED, with costs, in accordance with the decision of
this court entered on this date.

 form name: c7_FinalJudgment(form ID: 132)
      Case: 19-1855                 Document: 00713616906            Filed: 05/21/2020        Pages: 1   (17 of 19)



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                      Phone: (312) 435-5850
             Chicago, Illinois 60604                                            www.ca7.uscourts.gov




                                                     BILL OF COSTS
 May 21, 2020

Taxed in Favor of: Appellees City of Kenosha, Wisconsin and Paul E. Torres


                                         GABRIELLA SILER, et al.,
                                         Plaintiffs - Appellants

 No. 19-1855                             v.

                                         CITY OF KENOSHA, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 2:17-cv-01324-DEJ
 Eastern District of Wisconsin
 Magistrate Judge David E. Jones
The mandate or agency closing letter issued in this cause on May 21, 2020.

BILL OF COSTS issued in the amount of: $117.00.
                                                                         Cost of            Total Cost
                                                                         Each Item          Each Item

 1.         For docketing a case on appeal or review or
            docketing any other proceeding:

 2.         For reproduction of any record or paper,
            per page:

 3.         For reproduction of briefs:                                                     $117.00

                                                                         TOTAL:             $117.00
 form name: c7_BillOfCosts(form ID: 140)
      Case: 19-1855                 Document: 00713616907               Filed: 05/21/2020        Pages: 2   (18 of 19)



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                   Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                         Phone: (312) 435-5850
             Chicago, Illinois 60604                                               www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 May 21, 2020


To:            Gina M. Colletti
               UNITED STATES DISTRICT COURT
               Eastern District of Wisconsin
               Milwaukee , WI 53202-0000



                                         GABRIELLA SILER, et al.,
                                         Plaintiffs - Appellants

 No. 19-1855                             v.

                                         CITY OF KENOSHA, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 2:17-cv-01324-DEJ
 Eastern District of Wisconsin
 Magistrate Judge David E. Jones
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  AMOUNT OF BILL OF COSTS (do not
                                                               117.00
 include the $):



 DATE OF MANDATE OR AGENCY
                                                               05/21/2020
 CLOSING LETTER ISSUANCE:
   Case: 19-1855          Document: 00713616907                  Filed: 05/21/2020         Pages: 2     (19 of 19)



 RECORD ON APPEAL STATUS:                             No record to be returned




NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:

   05/21/20                                                s/Jelena Vekic
 _________________________                            ____________________________________




 form name: c7_Mandate(form ID: 135)
